Case 2:19-cv-04444-MTL Document1-1 Filed 06/11/19 Page 1 of 28

EXHIBIT A
SRR RRERRERSSERDRRER BR BS

12525 EAST CAMELBACK ROAD

| FACSIMILE: (602)255-0103
‘Attorneys for Plaintiff

SO 6 8b OOO OOo

CRRISTIE’S CABARET, a Delaware

|| You,-exblusive of the date of service. Ii'served.out of the Staté of Arizona, whether by
, || direct service, by registered or certified mall, or by publication, you shall appear and
‘|p defend: within 30 days after the service of the Summons and Complaint upon you is

“He in this state, the insurer shall not be required to appear, answer or plead. until

 

Case 2:19-cv-04444-MTL Document1-1 Filed 06/11/19 Page 2 of 28
William M. Fischbach SBN # 019769

fil tierany enosco DEPT. OF INSURANCE

SEVENTH FLOOR CAMELBACK ESPLANADE Hi MAY 10 2019
PHOENIX, ARIZONA. 85016-4237 Time |: 44 Ae
TBLEPHONE: (602) 255-6000 SERVICE

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

CHRISTIE’S.CABARET OF GLENDALE, | Case No. CY 2019-002549
LLC, att Arizona Hmited Libility Company;
and ENTERTAINMENT USA, INC. DBA

Corporation, SUMMONS

Plaintiffs,

HFyou would like legal advieg from ata
ye. Contact the Lawyer Referral Service ay
602-257-4434

or

 

‘UNITED NATIONAL INSURANCE ee tev
COMPANY, an Arizona Corporation; and Sponsored bythe

{| DOE DEFENDANTS 1-5, Maricapa County 829 Asscciation

Defendants
THE, STATE OF ARIZONA TO THE FOLLOWING DEFENDANT:
UNITED NATIONAL INSURANCE COMPANY
¥OU ARE HEREBY SUMMONED and required tq appenr and defend, within

the time applicable, to this action in this Court. If served. within Arizona, you shall
‘appear aid defend within'20 days after the service of the Summons md Complaint upon

somplete, exclusive. of the date of service. Where provess is served upon the Arizona
Director of Insurasice’ as aii insurér's-attorney to receive service of legal process apainst

 

 

1
eo fF NA WH Fb WwW Ne

fhm meme
“a A vA & WwW WH = OBS

18
19

 

 

 

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 3 of 28

expiration of 40 days after date of such service upon the Director. Service by registered
or certified mail without the State of Arizona is complete 30 days after the date of filing
the receipt and affidavit of service with the court. Service by publication is complete 30
days after the date of first publication. Direct service is complete when made. Service
upon the Arizona Motor Vehicle Superintendent is complete 30 days after filing the
Affidavit of Compliance and return receipt or Officer’s Return. Ariz. R. Civ. P. 4; Ariz.
Rev. Stat. §§ 20-222, 28-502 and 28-503.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and
defend within the time applicable, judgment by default may be rendered against you for
the relief demanded in the Complaint.

YOU ARE HEREBY NOTIFIED that requests for reasonable accommodation
for persons with disabilities must be made to the division assigned to the case by parties
at least 3 judicial days in advance of a scheduled court proceeding.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of
any Answer or response upon the Plaintiff's attormey. Ariz. R. Civ. P. 5, 10(D); Ariz.
Rev. Stat. 12-311.

(1) Requests for reasonable accommodation for persons with disabilities must be
made to the division assigned to the case by the party needing accommodation or his/her
counsel at least three (3) judicial days in advance of a scheduled proceeding. (2)
Requests for an interpreter for persons with limited English proficiency must be made to
the division assigned to the case by the party needing the interpreter and/or translator or
his/her counsel at least ten (10) judicial days in advance of a scheduled court
proceeding.

The name and address of Plaintiff's attorney is:

William M. Fischbach

Marcos A. Tapia

TIFFANY & BOSCO, P.A.

Seventh Floor Camelback Esplanade Ii

2525 East Camelback Road

Phoenix, Arizone 85016-4229
SIGNED AND SEALED this date: FEB 18 200
\: JEFF FINE, CLERK
f MARICOPA COUNTY SUPERIOR COURT

By:

 

Deptty Cieed ‘
2 A. Sutton

 
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 4 of 28

EXHIBIT B
Oo wos A Ww & WwW HN =

YN WD n
cou PR RRBBSRBRBSERERBRRESBAS

 

 

Case 2:19-cv-04444-MTL Document1-1 Filed 06/11/19 Page 5 of 28

COPY

wp, FEB 142019
William M. Fischbach SBN # 019769 3
Marcos A. Tapia SBN# 032746

TIFFAN ¥ & BOSCO

SEVENTH FLOOR CAMELBACK ESPLANADE II
2525 EAST CAMELBACK ROAD

PHOENIX, ARIZONA 85016-4237

TELEPHONE: (602) 255-6000

FACSIMILE: (602) 255-0103

Email: wmfitthlaw.com; mat@tblaw.com

Attorneys for Plaintiff

 

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

CHRISTIE’S CABARET OF GLENDALE, Case No
LLC, an Arizona limited Libility Company;
and ENTERTAINMENT USA, INC. DBA
CHRISTIE’S CABARET, a Dejaware

Corporation, COMPLAINT

— CV2019-00254¢

 

Plaintifis,
Tier 3

vs.

UNITED NATIONAL INSURANCE
COMPANY, an Arizona Corporation; and
DOE DEFENDANTS 1-5,

 

Defendants _
Plaintiffs Christie’s Cabaret of Glendale, LLC and Entertainment USA, INC.
DBA Christie’s Cabaret (collectively “Plaintiffs”), by and through its attorneys
undersigned, for its Complaint states and alleges as follows:
PARTIES, JURISDICTION, AND VENUE
1. Plaintiff Christie’s Cabaret of Glendale, LLC (“Christie's”) is an Arizona
Limited Liability Company licensed to do business and transacting business within the
state of Arizona.

 
ow © 1 A WH FF WD WH —

Bem
co OU fF SN DHA tt SR wD NO St GS

21

 

 

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 6 of 28

2. Plaintiff Entertainment USA, INC. (“EUSA”), doing business as
Christie’s Cabaret, is a Delaware Limited Liability Company licensed to do business
and authorized to do business within the state of Arizona.

3. Defendant United National Insurance Company, INC. (“United”) is an
Arizona corporation licensed to do business and authorized to do business as an
insurance company in the state of Arizona.

4. Defendant has caused events to occur in Maricopa County, Arizona out of
which Plaintiffs’ claims arise.

5. This case qualifies for Tier 3 assignment under Arizona Rule of Civil
Procedure 26.2.

6. This Court has jurisdiction over this action under Arizona Revised Statute
§ 12-123 and the Arizona Constitution, Article VI, § 14.

7. Venue is proper in this Court under Arizona Revised Statute § 12-401.

GENERAL ALLEGATIONS

8 _—- Plaintiffs were insured under United insurance policy no. MP0976398 (the
“Policy”) during October 18, 2015 and December 4, 2015.

9. Under the Policy, Plaintiffs’ had coverage with policy limits of
$420,000.00 for building damage and $350,000.00 for ptoperty damage.

10. On October 18, 2015 and December 4, 2015, Plaintiffs suffered losses to
their building and property in the amount of $215,722.76.

. i. The losses suffered by Plaintiffs were caused due to a burglary and
vandalism that caused widespread damage consisting of, among other thing, ripped out
electrical systems, removal of electrical wiring, sheetrock damage, ripped out lighting
and sound systems and wiring, theft of the heating and air conditioning components,
including all copper wiring, extreme damage to the flooring, doors, walls and plumbing
systems.

12, In December 2015, Plaintiffs reported the losses to United with a claim no.
15004386.

 
Oo @o8 NY A vw fF WwW WV =

N ON nN
eRVRKREBBRBREBESERWABAREEESR S

 

 

Case 2:19-cv-04444-MTL Document1-1 Filed 06/11/19 Page 7 of 28

13. On March 17, 2016, Plaintiffs submitted an itemized list of damages and
repairs to United that included copies of repair estimates, labor, materials and the cost of
replacement items.

14, In March 2016, Plaintiffs received a check, on behalf of Global Indemnity,
referencing claim no 15004386, in the amount of $16,389.56, and contained no letter,
release or correspondence explaining what the check was for. Plaintiffs did not cash the
check.

15. On March 22, 2016, Plaintiffs provided United with the copy of the
uncashed check received from Global Indemnity and again provided United with. copies
of contractor's estimates of damages to the building, equipment, fixtures and theft of the
sound equipment, plus, a copy of a letter received from the Maricopa County Attomey’s
office concerning the disposition of guilty pleas of the defendants to the burglary and
vandalism which was set for March 29, 2016.

16. On May 7, 2106, Plaintiffs followed up with United regarding their March
22, 2016 correspondence and request to clear up the issue relating to the check it
received from Global Indemnity due to United’s failure to respond.

17. On August 8, 2106, Plaintiffs followed up with United regarding their
March 22, 2016, and May 7, 2016, correspondence and request to clear up the issue
relating to the check it received from Global Indemnity due to United’s failure to
respond.

18, On April 28, 2017, Plaintiffs provided to United the dates of loss and
amounts of losses for all of the claimed items.

19. On February 15, 2017, United delivered correspondence to Plaintiffs
denying their claim and requesting they provide a 2™ claim complete with the date of
loss, police report and separate damages breakdown, all information United already had
in their possession.

 
oOo oe sn HA GT SF WY Ne

N NN ND =
BNRBRBRRBRNVBSSUTRATSEB SS

 

 

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 8 of 28

20. In order to reopen their business, Plaintiffs’ incurred costs of $215,722.00
plus an additional $150,000 to $175,000 to complete its remodel for a total of
$365,727.00- $365,777.00.

21. To date, despite Plaintiffs’ continued efforts, United has failed to pay any |
monies arising from Plaintiffs claim based on the Policy.

Count I
(reach of Contract)

22. Plaintiffs hereby incorporate all previous paragraphs as though fully set
forth herein.

23. The Policy represents a valid and binding contract between Plaintiffs and
Defendants.

24. Defendants have failed and refused to perform material obligations under
the Policy as set forth above.

25. Defendants’ failures and refusals constitute material breaches of the
Policy.

26. As the direct and proximate result of Defendants’ material breaches,
Plaintiff has suffered, and continues to suffer, substantial damages in an amount to be
proven at trial.

Count
(Breach of Covenant of Good Faith and Fair Dealing)

27. Plaintiffs hereby incorporate all previous paregraphs as though fully set
forth herein.

28. Defendants owe and owed Plaintiffs the duty of good faith and fair
dealing.

29. To date, Plaintiffs have done all, or substantially all of the significant
things required by the Policy.

30. Defendant’ failures and refusals constitute material breaches of the Policy.

 
ow 2a SN A AH & YW BH

BREBE SGaWDABDREGBESK FS

26
27
28

 

 

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 9 of 28

31. Plaintiffs were harmed by Defendants’’ breaches of the covenant of good

faith and fair dealing in an amount to be proven at trial.
Count HT
(Bad Faith)

32. Plaintiffs hereby incorporate all previous paragraphs as though fully set
forth herein.

33. Defendants acted unreasonably toward Plaintiffs, its insureds by failing to
pay pursuant to the Policy.

34. Defendants intentionally took steps and acted knowing that it was acting
unreasonably toward Plaintiffs, its insureds.

35. Defendants intentionally took steps and acted with reckless disregard
toward Plaintiffs, its insureds.

36. As the direct and proximate result of Defendants’ conduct, Plaintiffs have
suffered, and continue to suffer, substantial damages in an amount to be proven at trial.

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

A. For full and complete payment for losses incurred to Plaintiffs’
building and property according to the Policy;

B. ‘For all damages, including, without limitation; direct, consequential
end incidental sustained by Plaintiffs by reason of Defendants failure to make payment
pursuant to the Policy;

C. For compensatory damages to compensate Plaintiffs for distress,
anguish, loss of use of their property, frustration, etc;

D. For pre and post judgment interest at the contract rate of 12% per
annum;

E. For Plaintiff's reasonable attommeys’ fees and costs pursuant to
ARS. §§ 12-341 and 12-341.01; and

F. _ For such other further relief as this Court deems just and proper.

 
—

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 10 of 28

 

{
RESPECTFULLY SUBMITTED this q day of Febuary, 2019.
TIFFANY & BOSCO, P.A.

» Pv

 

 

Oo as A Fw BF WwW WK

ROO ee eet
oOo 8 SN TO tT Oe UW OUNlUlUmrehlUS

21

 

 

Wiltiim M. Fischbach

Marcos A. Tapia

Seventh Floor Camelback Esplanade II
2525 East Camelback Road

Phoenix, Arizona 85016-4237
Attorneys for Plaintiff

 
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 11 of 28

EXHIBIT C
So fo 3) A A & WwW DN et

FRBBRBEBSaARRERBRE AS

26
27
28

 

 

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 12 of 28

-

William M. Fischbach SBN # 019769 COPY
Marcos A. Tapia SBN# 032746

 

 

ep, FEB 142019
i irrany Bosco Re
SEVENTH FLOOR CAMELBACK ESPLANADE II CLERK OF THE BUPERIOR COUR
2525 EAST CAMELBACK ROAD DEPUTY CLERK
PHOENIX, ARIZONA 85016-4237

TELEPHONE: (602) 255-6000

FACSIMILE: (602) 255-0103
Email: wmfiitblaw.com; mah@tblaw.com
Attorneys for Plaintiff

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY CV2019-00254

CHRISTIE’S CABARET OF GLENDALE, | Case No.
LLC, an Arizona limited Libility Company;
and ENTERTAINMENT USA, INC. DBA

CHRISTIE’S CABARET, a Delaware

 

Corporation, CERTIFICATE OF COMPULSORY
: ARBITRATION
Plaintiffs,
VB.
UNITED NATIONAL INSURANCE

COMPANY, an Arizona Corporation; and
DOE DEFENDANTS 1-5,

Defendants

 

Plaintiff, by and through undersigned counsel, hereby certifies that it knows the
dollar limits and any other limitations set forth by the local rules and that this matter is
not subject to compulsory arbitration, as provided in Rules 72 through 76 of the
Arizona Rules of Civil Procedure.

DATED this fit day of February, 2019.

TI ae
a. _U!\_-—__.
William \j/ Fischbach
Marcos A. Tapia
Seventh Floor Camelback Espianade II

1

 
Oo co ~~) A A & WY WH

wo WwW re
eu & BRBESBSBRFBSERERRBEEKEER TSE

 

 

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 13 of 28

2525 East Camelback Road
Phoenix, Arizona 85016-9240
Attorneys for Plaintiff

 
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 14 of 28

EXHIBIT D
Liddy: segal Support Servieest-1 Filed 06/11/49 pane iS “of 28,
“ PO Box 2007, Phoenix, AZ 85001 . SURE
ah

63 E. Pennington St., #102, Tucson, AZ 85702
2700 Woodlands Village Blvd., #300-420, Flagstaff, AZ 86001

Phoenix 602-297-0676, Tucson 520-628-2824, Flagstaff 928-225-7737 *

Client File # 24117-001 mens a Ce a th

Account # 0666

Invoice  # 335335 FILED
Liddy § # 301081-1 BY M. MEJIA

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

CHRISTIE'S CABARET OF GLENDALE, LLC,
an Arizona limited liability company, et al.,

Plaintifi(s), CERTIFICATE OF SERVICE
vs BY PRIVATE PROCESS SERVER
UNITED NATIONAL INSURANCE COMPANY, Case No, CV2019-002549

an Arizons corporation, ef al. Defendant(s). 0 R | 65 N A L

ENTITY/PERSON TO BE SERVED: United National Insurance Company c/o Arizona Director of Insurance, Statutory Agent

 

 

 

 

 

 

 

 

 

 

PLACE OF SERVICE: 100 N. 15th Ave., #102, Phoenix, AZ 85007

DATE OF SERVICE: Onthe 10 day of __ May 2019 at 11:49 AM County Maricopa

[-] PERSONAL SERVICE| ¥ } Lefi'a copy with a person authorized to At this usual place of abode, ! left a copy
accept service. with a person of suitable age and discretion

residing therein.

2 i Director of I , Statutory A ing Clisanda
Name of Person Served and Relationship/Title ear ory Agent, by serving Clisan

 

Diggs, Administrative Assistant, authorize to receive and accept service of process

 

in the State of Arizona by the Arizona Director of Insurance.

on 05/09/2019 we received the following documents for service:

2 sets of a Summons | Complaint | and Certificate of Compulsory Arbitration (2).
Tendering a service of process fee of $15.00.

 

Received from TIFFANY & BOSCO, P.A., (WILLIAM M. FISCHBACH #019769
PROCESS SERVER: __ Colton Joralmon #8743

The undersigned states: That I am a certified private process server jathe ¢ of Maricopa and am an Officer of the Court.

SIGNATURE OF PROCESS SERVER: LE. Date; 5/13/2019

Ttem Amount
Service of Process $16.00
Minimum Mileage $16.00
Fee Advance $15.00 Tax ID# XX-XXXXXXX
Fee Adv SC (10%) $1.50 I declare under penalty of perjury that the fore ing is true
Doc. Prep Fee $10.00 and correct and was executed on this

Total $58.50
Cpbil9.cv-04484- Miao RaERarhcet BAAHGALS P02 16 of 28

  

 

RECEIPT OF PAYMENT
The mission of the Department of ~~ ae ,
Insurance is to faithfully execute i _D ate: : eB: 05/10/201 9
State insurance laws in a manner ; Receipt #: 0074546

that protects insurance consumers |ADSIIONAL A INFORMATION.
and encourages robust competition ‘CASE NO. CV2049-002549 - UNITED NATIONAL
and economic development. ‘INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

 

 

PayoriLicensee Name: - oo LEGAL SUPPORT SERVICES

Description of Fee ] Amount
OTHER, SERVICE OF PROCESS FEES ” $4 5. 00
Transaction Total: $15.00

Be Be “Payment information |
Amount Paid by Check 49151: $15.00
CreditTendered: = = = =. > $0.00
“Cash Tendered: _ OO - $0.00.
Change Returned: — _ a" ef $0.00
Payment Total: | $1 5.00

 

 

 

The Arizona Department of Insurance continually works to Improve service to Its customers.
Please send, fax or e-mail any Ideas on how we can Improve to

Scott 6. Greenberg, Deputy Diractor
100 N. 45th Ave. # 102
Phosnix, Arizona 85007-2624
Fax: 602.912.8416
e-mail: SGreenberg@azinsurance.gov.

 

 
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 17 of 28

EXHIBIT E
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 18 of 28

 

 

 

 

in the Superior Court of the State of Arizona SupES fons be
Marico FILE aa

In and For the County of “=” is Interpreter Necded? |_| Yes [xX] né- SUTTa | EP

CcV20 19-002549 if yes, what language(s): 19 FEB i PH 3: 35
wooo wer van ONCE l- NEW FILING ONLY
(Please Type or Print)
Plaintiffs Attorney William Fischbach, Marce Tapia
Attorney Bar Number 929769, 032746

 

 

 

 

Plaintiffs Name(s): (List atl) Plaintiffs Address: Phone #: Emait Address:
Christie’s Cabaret of Glendale, LLC c/o Tiffany & Bosco, PA. 602-255-6000 wmf@tblaw.com
Entertainment LSA, inc. 2525 East Camelback Road, 7th Fir mat@tblaw.com

 

Phoenix, AZ 85016
(List additional Plaintiffs on page two and/or attach a separate sheet).

 

Defendant's Name(s): (List Alf
United National Insurance Company

 

 

 

(List additional Defendants on page two and/or attach a separate sheet)

RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:

IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Ter selected. State the monetary amount in controversy or place an “X” next to the discovery tier
to which the pleadings allege the case would belong under Rule 26.2.

[_] Amount Claimed $ ‘CJtier1  ()tier2 [XI Tier 3

NATURE OF ACTION
Place an “X” next to the one case category that most accurately describes your primary case. Any
case category that has an asterisk (*}) MUST have a dollar amount claimed or Tier selected as
Indicated above.

100 TORT MOTOR VEHICLE:
[_}roz Property Damage*

[_]101 Non-DeathPersonal injury* X
103 Wrongfut Death"

Superior Court of Arizona in Maricopa County Page 1 of 3 CV10f— 010119
ALL RIGHTS RESERVED
Case 2:19-cv-04444-MTL Documenti1-1 Filed 06/11/19 Page 1Qaies

110 TORT NON-MOTOR VEHICLE:

[]111 Negiigence*

[__]112 Product Liability - Asbestos"
(_}112 Product Liability - Tobacco’
[)112 Product Liability - Toxie/Other*
[4 13 Intentional Tort®

‘ea 14 Property Damage*

[_]115 Legal Malpractice*

[_}115 Malpractice ~ Other professional*
[_]117 Premises Liability’

[_}118 Stander/LibevDefamation*
[_}116 Other (Specify) ‘

120 MEDICAL MALPRACTICE:

[_}123 Hospital*
[1124 other

[}121 Physician M.D.*
[“]122 Physician D.0*

130 & 197 CONTRACTS:

[_J131 Account (Open or Stated)*

[_]132 Promissory Note*

[4 33 Foreclosure*

[_h38 Guyer-Plaintitr

[}130 Fraud

[X]134 Other Contract (Le. Breach of Contract)*

[_]135 Excess Proceeds-Sate*

[_] Construction Defects (Residentia/Commercial)*
["]136 Six to Nineteen Structures*
[137 Twenty or More Structures*

[_]197 Credit Card Debt (Maricopa County Oniyy*

150-189 OTHER CIVIL CASE TYPES:

[1156 Eminent Domain/Condemnation*

[_]451 Eviction Actions (Forcible and Special Detainers)*
[_]1s2 Change of Name

[_}153 Transcript of Judgment

[ }as4 Foreign Judgment

© Superior Court of Arizana in Maricopa County
ALL RIGHTS RESERVED

Page 2 of 3

 

[]158 Quiet Tite"

[_]160 Forfeiure*

[_]175 Election Challenge

[_]178 NCC-Employer Sanction Action (A.R.S. §23-212)
L_}180 injunction against Workplace Harassment

Ch 81 Injunction against Harassment

[_}182 civil Penaity

[_]186 water Rights (Not General Stream Adjudication)"
[__}187 Reat Property *

CJ Special Action against Lower Courts
(See Lower Court Appeal cover sheet in Maricopa)

[_]194 immigration Enforcement Challenge
(ARS. §§1-501, 1-502, 11-1051)

150-199 UNCLASSIFIED CIVIL:

[J Administrative Review
(See Lower Court Appeal cover sheet in Maricopa)

[]150 Tax Appeal
(All other tax matters must be filed in the AZ Tax
Court)

[155 Declaratory Judgment

[_]157 Habeas Corpus

[184 Landlord Tenant Dispute - Other

[_]120 Deciaration of Factual innocence (A.R.S. §12-771)
[_]181 Dectaration of Factual Improper Party Status
[_]193 Vuinerable Adult (ARS. §46-451)*

[_}165 Tribal Judgment

[_]167 Structured Settlement (AR.S. §12-2801)
[_]160 Atiomey Conservatorships (State Bar)

[_]170 Unauthorized Practice of Law (State Bar)
(_]t71 Out-of-State Deposition for Foreign Jurisdiction
[}172 Secure Attendance of Prisoner

[]1 73 Assurance of Discontinuance

[_]174 In-State Deposition for Foreign Jurisdiction
(_]176 Eminent Domain- Light Rail Only”

(1177 interpieader— Automobile Only*

(1178 Detayed Birth Certificate (A.R.S. §36-333.03)
[_]183 Employment Dispute- Discrimination*

CV10f - 010119
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page Aopen Neg___

[_}185 Employment Dispute-Other* [_]163 others
[_}196 Verified Rute 45.2 Petition
[_]195(a) Amendment of Marriage License
[_ }195¢b) Amendment of Birth Certificate

 

(Specify)

EMERGENCY ORDER SOUGHT

(_] Temporary Restraining Order ‘|_| Provisional Remedy [Jose [_] Election Challenge

[| Employer Sanction [] Other (Specify)

 

COMMERCIAL COURT (Maricopa County Only)

[J this case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the

Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the
Court's website at:

https:/Avww.superiorcourt maricopa.qov/commerciat-court/.

Additional Plaintiff{s):

 

 

Additional Defendant(s):

 

 

© Superior Court of Arizona in Maricopa County Page 3 of 3 CVv10f-010119
ALL RIGHTS RESERVED
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 21 of 28

EXHIBIT F
 

Office Disuiboton: | °Y °SCPARIOR COURT OF ARIZONA "20° 2 9 FS ema
MARICOPA COUNTY 04/24/2019

  

 

 

 

by Superior Court Admin
ates . on behalf of Clerk of the
ge Superior Count
. Ct. Admi
04/20/2019 aa
COURT ADMINISTRATION puty

Case Number: CV2019-002549

Christies Cabaret Of Glendale L L C
V.

United National Insurance Company

 

 

The Judge assigned to this action is the Honorable Rosa Mroz

NOTICE OF INTENT TO DISMISS FOR LACK OF SERVICE

You are hereby notified that the complaint filed on 02/14/2019 is subject to dismissal pursuant-to

Rule 4 (i) of the Arizona Rules of Civil Procedure. The deadline for completing service is 05/15/2019.
If the time for completing service has not been extended by the court and no defendants have been
served by this ae the case will be dismissed without prejudice.

All documents required to be filed with the court should be electronically filed through Arizona Turbo
Court at www.azturbocourt. gov.

322 - ME: Notice of Intent to Dismiss Notice Report Version: (CV025B 1.0.2} Saturday, 20 April, 2019
Page 1 of 1
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 23 of 28

Superior Court of Maricopa County - integrated Court Information System

Endorsee Party Listing
Case Number: CV2019-002549

 

 

 

 
 

 

 

r SA a peer 1 “Ls Senne PR
Party\Name “eto egaee eae gee sauorney Nate sgt Sete
Christies Cabaret Of Glendale LL C William Morris Fischbach III

Entertainment U § A Inc William Morris Fischbach Il] Bar ID: 019769

   
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 24 of 28

EXHIBIT G
Civil Court Case Information nCasg dlistory) 4444-MTL Document 1-htPEHeRY GenripreoHt marigonary ey dogket/CivilCourtCases/ca...

i of |

Skip To MainContent
Search
Civil Court Case Information - Case History

Case Information

Case Number: GV2019-002549 Judge: Mroz, Rosa
File Date: 2/14/2019 Location Downtown
Case Type: Civil

Party Information
Party Name Relationship
Christies Cabaret Of Glendale LL © Plaintiff
Entertainment U S A Inc Plaintiff
United National Insurance Company Defendant

Case Documents
Filing Date Description
5/15/2019 AFS - Affidavit Of Service
NOTE: UNITED NATIONAL INSURANCE COMPANY

4/24/2019 322 - ME: Notice Of Intent To Dismiss
2/14/2019 COM - Complaint

2/14/2019 CCN - Cert Arbitration - Not Subject
2/14/2019 CSH - Coversheet

Case Calendar
There are no calendar events on file

Judgments
There are no judgments on file

Sex = Attorney
William Fischbach
William Fischbach
Pro Per

Docket Date
§/17/2019

Filing Party

4/24/2019
2/20/2019
2/20/2019
2/20/2019

6/7/2019, 2:59 PM
Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 26 of 28

EXHIBIT H
- WwW

 

 

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 27 of 28

THE CAVANAGH LAW FIRM
A Professional Association
1850 NORTH CENTRAL AVENUE
SUITE 2400
PHOENIX, ARIZONA 85004-4527
(602) 322-4000
ww wicavanaghlaw. com

Timothy R. Hyland, Esq. (SBN 010298)
thvlandiaicavanaghlaw.com
Jordan R. Plitt, Esq. (SBN 028028))

jplit(@cavanaghlaw.com

Parker C. Bunch, Esq. (SBN 034126)
pbunchia@icavanaghlaw.com

Tel: (602) 322-4082

Fax: (602) 322-4101

Attorneys for Defendant United National
Insurance Company

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

CHRISTIE’S CABARET OF GLENDALE,
LLC, an Arizona limited liability company;
and ENTERTAINMENT USA, INC. DBA
CHRISTIE’S CABARET, a Delaware
corporation,

Plaintiffs,
Vv.

UNITED NATIONAL INSURANCE
COMPANY, a California corporation, et al.,

Defendants.

 

 

Case No. cv 2019-002549

NOTIFICATION OF NOTICE OF
REMOVAL

PLEASE TAKE NOTICE that on this date, Defendant United National Insurance

Company (“United National”), filed in the United States District Court for the District of

Arizona, a Notice of Removal of the above-captioned case from this Court to the District Court.

 
Io

& te

Ln

 

 

 

Case 2:19-cv-04444-MTL Document 1-1 Filed 06/11/19 Page 28 of 28

A true and correct copy of the Notice of Removal filed in the District Court is attached hereto

as Exhibit 1.
DATED this 10"" day of June, 2019.

THE CAVANAGH LAW FIRM, P.A.

By:

ORIGINAL of the foregoing e-filed
with the Maricopa County Superior Court; and,

COPY of the foregoing e-served
via TurboCourt this 10" day of June, 2019, to:

William M. Fischbach, Esq.

Marcos A. Tapia, Esq.

Seventh Floor Camelback Esplanade II
2525 E. Camelback Rd.

Phoenix, AZ 85016-4237

Tel: 602-255-6000

Email: wmf@tblaw.com

Email: mat@tblaw.com

Attorneys for Plaintiffs

/s/L. Gilroy

bo

/s/Jordan R. Plitt
Timothy R. Hyland
Jordan R. Plitt
Parker C. Bunch
1850 North Central Avenue, Suite 2400
Phoenix, Arizona 85004
Attorneys for Defendant United National

 
